DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 17 is/are objected to because of the following informalities:  In claim 17, line 6, the recitation “180-degress” should read –180-[[degress]]degrees]].
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2017/0343120 (“Liu”).
Regarding claim 13, Liu discloses (see fig. 3) a ball valve that seals by outward motion of two or more sealing surfaces (surfaces 43 of upstream and downstream sealing members 40; see also paragraph [0057]) driven by two or more driving members (80 and/or 60), the ball valve comprising: 
two or more sealing members (40; see paragraph [0057]); 
two or more driving members (80 and/or 60 of opposing upstream and downstream sealing members 40); 
the two or more sealing members interfacing with the two or more driving members via four or more tracks (planar surfaces of hexagonal holes 31); 

whereby the planar surfaces ensure a consistent contact area regardless of the position of the two or more sealing members with respect to two or more driving members (via contact with hexagonal guide pin 41).
Regarding claim 15, Liu discloses each track of the four or more tracks (six planar surfaces define each of the hexagonal holes 31 of the upstream and downstream sealing members 40) includes a planar face of constant width; whereby use of planar faces creates a consistent bearing surface regardless of a position of the two or more sealing members with respect to the two or more driving members (six planar surfaces of hexagonal holes 31 maintain contact with six planar surfaces of hexagonal guide pins 41).
Regarding claim 17, Liu discloses 
a flow passage (01); 
the two or more sealing members (40; see paragraph [0057]) located across the flow passage (at upstream and downstream seats), without obstructing the flow passage; 
whereby when in a fully open position (when opening 35 is concentrically aligned with the flow passage 01), the two or more sealing members positioned at 180-degress from each other (sealing members 40 are arranged at 180 degrees from one another centered on axis “X” and arranged to seal upstream and downstream valve seats), and at 90-degrees from the flow passage (see paragraph [0048]).
Allowable Subject Matter
Claim(s) 1-12 is/are allowed.
Claim(s) 14, 16 and 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1 and 7, the closest prior art discloses the ball valve whereby a motion of the upper drive member and lower drive member towards one another causes outward motion of the first sealing member and outward motion of the second sealing member, thus sealing the ball valve; however, the closest prior art does not disclose or render obvious the ball valve whereby a combination of upward motion of the upper drive member and downward motion of the lower drive member causes outward motion of the first sealing member and outward motion of the second sealing member, in combination with the remainder limitations of the respective claim(s).
Regarding claim 14, the closest prior art does not disclose or render obvious the ball valve wherein the locking cam moving between a first position, where rotation of the valve shaft causes rotation of the two or more driving members, and a second position where rotation of the valve shaft does not cause rotation of the two or more driving members; whereby when the locking cam is in its second position, further motion of the valve shaft causes the two or more driving members to move away from each other, thus causing extension of the two or more sealing members, in combination with the remainder limitations of the claim, parent claim and any intervening claims.

Regarding claim 18, the closest prior art does not disclose or render obvious the ball valve wherein rotation of the two or more drive shafts with respect to the two or more driving members causes the two or more driving members to move away from each other, thus causing extension of the two or more sealing members, in combination with the remainder limitations of the claim, parent claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US1639743 and US1949834 disclose a ball valve having two sealing members, which are driven toward their respective valve seats via a lever or hinged assembly.  US4940210 discloses a ball valve wherein the valve ball is a split valve ball having two hinged sealing members, which are driven by cams via the valve stem.  US5205535 discloses a ball valve having two sealing members, which are driven towards their respective valve seats via a wedging member disposed therebetween.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753